Citation Nr: 1700822	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-15 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disability, to include major depressive disorder (referred to herein as "depression").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to August 1984.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).    

In December 2013, the Veteran testified during a Board hearing in Washington, DC before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In a December 2014 decision, the Board granted in part the Veteran's claim for an increased rating and assigned a 50 percent evaluation.  The Veteran filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court), which, in a March 2016 order granting a joint motion for partial remand (JMR), vacated the decision to the extent it denied an evaluation in excess of 50 percent.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims an initial evaluation in excess of 50 percent for depression.

VA treatment records reflect that during mental health treatment in February 2014 the Veteran reported that after getting upset at work she was about to begin an employee assistance program (EAP) involving therapy and counseling.  In May 2014 she reported that she was still receiving EAP treatment, and that she had three sessions left of eight.

In granting the March 2016 JMR, the Court noted that, given that the primary source of the Veteran's anxiety is work-related stress, records of the Veteran's EAP program are potentially relevant.  Furthermore, because the Veteran is a VA employee, VA is in possession of any such records and has a duty to associate them with her claims file.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain and associate with the Veteran's claims file any records of her EAP treatment as a VA employee, beginning in February 2015.  All efforts to obtain these records shall be documented in the Veteran's claims file.

2.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




